Adams, C. J.
i garnishranteá special verdlot-The jury rendered a special verdict merely, and the court rendered judgment thereon for three hundred and eleven dollars, being the amount which the jury found to be the value of certain hotel furniture. The jury, however, did not find that P. Woodke ever had the property in his possession or under his control, and there is no evidence that he did at the time of the service of notice or subsequent thereto. The plaintiff’s theory, as shown both in his pleading filed and by the argument of his counsel, was that Woodke made a pretended purchase of the property, but without consideration paid or agreed to be paid, and that the pretended purchase is void. But this might be conceded without .rendering Woodke liable to be charged as garnishee. Woodke’s mere pretended purchase without consideration did not of itself transfer the possession, nor give even a right of possession. To j ustify charging Woodke, it should have appeared that the property was in his possession or under his control. Woodke was a witness upon the stand, and testified that the property had remained continuously in the hotel in possession of Baumer, and the jury did not find to the contrary. If Woodke is compelled to pay the judgment rendered against him as garnishee, he must, so far as the case shows, pay it at his loss. The case comes substantially within the ruling in Smalley v. Miller, 71 Iowa, 90. There being nothing in the special verdict or evidence which justified charging the garnishee,, we think that .the court erred in'rendering judgment against him.
Reversed.